               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        SOUTHERN DIVISION
                         NO. 7:19-CR-62-H


UNITED STATES OF AMERICA,        )
                                 )
                                 )
                                 )
     v.                          )
                                 )
                                                ORDER
                                 )
KORTNEY DONNELL CREWS,           )
                                 )
     Defendant.                  )
                                 )



     This matter is before the court on defendant’s motion through

counsel for temporary release so that defendant may attend his

grandmother’s funeral.

     Having reviewed the record and all the circumstances in this

matter, the court DENIES the motion [DE #19].



     This 9th day of May 2019.




                         __________________________________
                         Malcolm J. Howard
                         Senior United States District Judge

At Greenville, NC
#26
